Case: 11-60562     Document: 00511884215         Page: 1     Date Filed: 06/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 12, 2012
                                     No. 11-60562
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WILMER AQUIMIR-MALDONADO,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 054 647


Before DAVIS, DeMOSS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Wilmer Aquimir-Maldonado petitions for review of an order of the Board
of Immigration Appeals (BIA) dismissing his appeal from an order of the
immigration judge (IJ) denying his application for withholding of removal under
the Immigration and Nationality Act (INA). He contends that he has established
a clear probability of persecution on account of his membership in a particular
social group, specifically, his family. Aquimir-Maldonado relies on evidence that
his cousin, Alfonso Arias, killed Aquimir-Maldonado’s father, who was a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60562    Document: 00511884215      Page: 2   Date Filed: 06/12/2012

                                  No. 11-60562

successful rancher, and that Arias has also made threats against Aquimir-
Maldonado’s mother.
      To qualify for withholding of removal under the INA, an alien “must
demonstrate a ‘clear probability’ of persecution upon return.” Roy v. Ashcroft,
389 F.3d 132, 138 (5th Cir. 2004). “A ‘clear probability’ means that it is more
likely than not that the applicant’s life or freedom would be threatened by
persecution on account of either his race, religion, nationality, membership in
a particular social group, or political opinion.” Id. The alien must prove some
nexus between the persecution and one of the five enumerated statutory
grounds. See Tamara-Gomez v. Gonzales, 447 F.3d 343, 345 (5th Cir. 2006).
      We will uphold the BIA’s factual findings if the findings are supported by
substantial evidence. Silwany-Rodriguez v. INS, 975 F.2d 1157, 1160 (5th Cir.
1992). “The applicant has the burden of showing that the evidence is so
compelling that no reasonable factfinder could reach a contrary conclusion.”
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). We review the BIA’s
resolution of questions of law de novo, giving “considerable deference to the
BIA’s interpretation of the legislative scheme it is entrusted to administer.” Zhu
v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007) (internal quotation marks and
citation omitted).
      Where the BIA’s decision depends on the factual findings of the IJ, we will
review the IJ’s findings to the extent that they influenced or were relied on by
the BIA. Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994). The question whether an
alien has demonstrated the requisite nexus between persecution and one of the
enumerated grounds is an issue of fact reviewed for substantial evidence. See
Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350–51 (5th Cir. 2002).
      Substantial evidence supports the BIA’s determination that Arias acted
out of jealousy over the success and wealth of Aquimir-Maldonado’s father, or
because he wanted to obtain that wealth. Indeed, Aquimir-Maldonado testified
before the IJ that Arias had killed his father out of a desire to obtain his things

                                        2
   Case: 11-60562   Document: 00511884215     Page: 3   Date Filed: 06/12/2012

                                 No. 11-60562

and that Arias wanted to kill his mother in order to obtain her things. Such
motivations, which involve purely personal matters, rather than persecution on
account of one of the statutorily enumerated grounds, are insufficient to support
a claim for relief. See Eduard v. Ashcroft, 379 F.3d 182, 190 (5th Cir. 2004).
      PETITION FOR REVIEW DENIED.




                                       3